EJ-13C

 

ATTORNEY OR PARTY W|THOUT ATTORNEY (Name, S!a¢e Ear number and address).' FOR COURT USE ONLV
Law Off`lccs of Greg Groeneveld
Greg Groenveld (SBN 163 833)
5 Third Street, Suite 1 100
San Francisco, CA 94103
TELEPHONE NO.: (415) 308-3637 FAX NO~ (OP¢iona/)~' (415) 236-6080
E_MA\LADDREss(op¢i°nav.- greg@greggroeneveldlaw.com

AWORNEv FoR (~ame).~ Valdemaras Ceinorius, et al.
I:l ATroRNEY FoR \__L\ .iuDGMENT cREoiToR |:| AssieNEE or-' REcoRo

suPERloR couRT oF cALlFoRNlA, couNTY oF Northern District of California

sweet ADDRESS: 450 Golden Gate Ave.
MA|L|NG ADDRESSZ

ciw ANn ziP cove San Francisco, CA 94102
BRANCH NAME: Northern District of California

PLAlNTlFF: Valdemaras Ceinorius, et al.

 

 

DEFENDANT: Arthur Franco and John G. Hadayia

 

ExEcuTloN(Mone Judgment) CASENvMBER=
W(l)Rl!T l:l PossEssioN oF |::| ::;sl;nr:lp¢;::eny 3:19_mc_80070_JSC
" l:| sALE

 

 

 

 

1. To the Sheriff or Marsha| of the County of: Northern District Of California
You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
l
2. To any registered process server: You are authorized to serve this writ only in accord with CCP 699.080 or CCP 715.040.

3. (Name): See Attachment 3
is the judgment creditor L__| assignee of record whose address is shown on this form above the court’s name.

4~ Judgment debtor ("ame and last known addresS)-' 9. :l See next page for information on real or personal property to be
l Arthur Franco l delivered under a writ of possession or sold under a writ of sale.
59 Taylor Street 10.5 l:\ This writ is issued on a sister-state judgment.
New Bedford, MA 02747 11. Total judgment .................... $ 215,647.39
12.`Costs afterjudgment (per filed order or
|__ . -_| 1memoCCP685.090) $0
John G, Hadayla 13. Subtotal (add 11 and 12) ......... $ 215,647.39
255 Wm‘.is°ng Way 14.‘credits ................... $ 0
Wats°n"lll@» CA 95076 15. subtotal (subtract 14 from 13) ....... $ 215,647.39
16.3 interest afterjudgment (per Hled affidavit
l_ _| j
l:| Additional judgment debtors on next page jCCP 68.5'050) (not on .GC 6103'5 fees)` ` ` $ 32’855'96
5. Judgment entered on (date)'_ 17.3 Fee for issuance ofwrlt .............. $ 278 503 35
8/19/2004 181 Total (GC/d 15, 16, 3nd17) ............ $ .___L____________

19. Levying ocher;
(a) Add daily interest from date of writ
(at the legal rate on 15) (not on
Gc 6103.5 fees) of ....... $ 11.74
; (b) Pay directly to court costs included in
11 and 17 (GC 6103.5, 68511.3; CCP
699.520(i)) .............. $ 0

20.11 |:I The amounts called for in items 11-19 are different for each debtor.
These amounts are stated for each debtor on Attachment 20.

6. [: Judgment renewed on (dates):

7. Notice of sale under this writ

a. l:l has not been requested.

b. |:| has been requested (see next page). l
8. \:| Joint debtor information on next page. j

[SE

 

 

 

 

 

issued on (date).' L//’ga ` 1_`(7 _ _ __
l NOT|CE TO PERSONI SERVED: SEE NEXT PAGE FOR lMPORTANT |N

 

 

 

 

 

 

Page 1 of 2

FormA roved forO tional Use ' ` . . .
Judicialp ounci| of C,a}l)ifornia WR|T oF EXECUT|CN Code of own Pr°cGeg\\/J:r'u§\ir(\;tg§:::'¢§?g:;g.
EJ-13O [Rev. January 1, 2006] j www caulfihfo,ca. gov

l

 

 

EJ-13

 

PLAlNTlFF: Valdemaras Ceinorius, ct al. cAsE NuMBER:
3:19-mc-80070-JSC

 

 

 

_DEFENDANT; Arthur Franco and John G. Hadayia j
_ ltems continued from page 1-
21. [:I Additional judgment debtor (name and last known address):

 

l__ __l l_ _l
|_ ___| l__ _J
22. |:l Notice of sale has been requested by (name and address):
l__ __l l__ _l
l_ _4 l_ ___|
23. l:l Joint debtor was declared bound by the judgment (CCP 989-994)
a. on (date): a. on (date):
b. name and address of joint debtor: b. name and address of joint debtor:
l__ __l l_ _l
l__ ___J L___ _l

c. [:I additional costs against certain joint debtors (itemize):

24. \:l (Writ of Possession or Wn't of Sale) Judgment was entered for the following:
a, \:I Possession of real property; The complaint was filed on (date):
(Check (1) or (2)):
(1) |:] The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46.
The judgment includes all tenants,`subtenants. named claimants, and other occupants of the premises.
(2) \:I The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.

(a) $ was the daily rental value on the date the complaint was nled.
(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following
dates (specify):

b.|:| Possession of personal property. j
|f delivery cannot be had, then for the value (itemize in 9e) specified in the judgment or supplemental order.

C- |:I Sale of personal property.
d.|:| Sale of real property.

e. Description of property;

 

NQT|CE TOjj PERSON SERVED

WRlT OF EXECUT|ON OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (Form EJ-150).

WR|T OF POSSESS|ON OF PERSONA PROPERTY. lf the levying officer is not able to take custody of the property, the levying
officer will make a demand upon you for the property. lf custody is not obtained following demand, the judgment may be enforced
as a moneyjudgment for the value of the property specified iln the judgment or in a supplemental order.

WR|T OF POSSESS|ON OF REAL PROPERTY. lf the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after sen/ice on youl the levying officer will remove the occupants from the real
property and place the 'udgment creditor in possession of the property. Except for a mobile home, personal property remaining on
the premises will be so d or otherwise disposed of in accordance with CCP 1174 unless you orthe owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the
time the judgment creditor takes possession of the premises.

> A Claim of Right to Possession form accompanies this wn`t (unless the Summons was served in compliance with CCP 415.46).

 

 

 

 

Page 2 of 2

EJ-130 [Rev. January 1, 2006] wR|T oF EXECUT|oN

MC-025

 

SHORT TlTLE: § CASE NuMBER:
_ Ceinorius, ct al. v. Franco, et al. 3119-mc-80070-JSC

 

 

 

 

ATTACHMENT (Number): 3
(This Attachment may be used with any Judicial Council form )

Valdemaras Ceinorius
Vitalij Chrisonopulo
Viktor Kuznecov
Anatolji Matvej ev
Nikolaj Nikulin
Valerij Potapov

 

 

Vladimir Uljanov

(/f the item that this Attachment concerns is made under pena/tyjofpe/jury, all statements in this Page l of l
Attachment are made under penalty ofperju/y.) (Add pages as required)
Form Approved for Optiona| Use ATTACH MENT www.courfinla.m.gov

Judicial Council of Califomia

Moozs [Rev. July 1. 20091 to Judicial Council Form

